United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tryon, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1744
Issued: January 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 8, 2017 appellant filed a timely appeal from a March 20, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated November 17, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a hearing under
section 8124 of FECA as untimely filed.
FACTUAL HISTORY
On October 4, 2016 appellant, then a 47-year-old rural mail carrier, filed a traumatic
injury claim (Form CA-1) alleging a right knee injury due to continuous pivoting of her knee
1

5 U.S.C. § 8101 et seq.

while casing mail on October 3, 2016. She stopped work on October 4, 2016.2 On the reverse
side of the claim form, appellant’s immediate supervisor indicated that the claim should be
converted to a claim for an occupational disease.
Appellant submitted an October 4, 2016 note from Susanne Wise, an attending physician
assistant, who diagnosed right knee pain and torn right knee medial meniscus, and advised that
appellant could not work until a follow-up appointment on an unspecified date.
In an October 13, 2016 development letter, OWCP requested that appellant submit
additional evidence in support of her claim, including a physician’s opinion supported by a
medical explanation as to how the reported work incident(s) caused or aggravated a medical
condition. It requested that appellant complete and return an attached questionnaire which posed
various questions regarding the work incident(s) that she believed caused or aggravated her
claimed condition.3
Appellant submitted an October 4, 2016 report from Dr. Brian Rosenberg, an attending
Board-certified orthopedic surgeon, who noted her complaint of suffering from right knee pain
due to an injury one day prior. Dr. Rosenberg diagnosed right knee pain and possible torn right
knee meniscus. In an October 4, 2016 note, he advised that appellant could not work until a
follow-up appointment on an unspecified date.4 On November 3, 2016 Dr. Rosenberg found that
appellant could return to work without restrictions.
The findings of a November 10, 2016 magnetic resonance imaging scan of appellant’s
right knee contained an impression of suspected tear of the mid-horn region of the medial
meniscus with displaced fragments, chondromalacia of the medial femoral condyle, and slight
peripheral extrusion of the medial meniscus with adjacent bursitis.
In a November 17, 2016 decision, OWCP denied appellant’s claim for a work-related
injury because she failed to establish the factual component of her claim. It found that appellant
failed to submit evidence establishing that the implicated work event(s) occurred as alleged.
OWCP indicated that appellant did not respond to its October 13, 2016 development letter and
noted that it was unclear exactly how she was injured.

2
Appellant received continuation of pay beginning October 4, 2016. She returned to full-time regular duty on
November 4, 2016.
3

Appellant did not return a completed questionnaire to OWCP.

4

An authorization for examination and/or treatment form (Form CA-16) was completed by an employing
establishment official on October 14, 2016 and purported to authorize treatment by Dr. Rosenberg’s office under
specified conditions. Where an employing establishment properly executes a Form CA-16 authorizing medical
treatment related to a claim for a work injury, the form creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination/treatment regardless of the action taken on the claim. See
Tracy P. Spillane, 54 ECAB 608 (2003). The period for which treatment is authorized by a Form CA-16 is limited
to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c).

2

On an appeal request form dated February 23, 2007 and postmarked February 24, 2017,
appellant indicated that she was requesting an oral hearing and a review of the written record
with OWCP’s Branch of Hearings and Review.5
In a March 20, 2017 decision, an OWCP hearing representative denied appellant’s
request for a hearing. She found that appellant’s request was untimely as it was not filed within
30 days of the issuance of OWCP’s November 17, 2016 merit decision. Thus, the hearing
representative was not entitled to a hearing as a matter of right. She exercised her discretion and
determined that the issue of the case could equally well be addressed by requesting
reconsideration and submitting additional evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before a
representative of OWCP’s Branch of Hearings and Review, provides in pertinent part: “Before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a decision
of the Secretary ... is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”6 As section
8124(b)(1) is unequivocal in setting forth the time limitation for requesting a hearing, a claimant is
not entitled to a hearing as a matter of right unless the request is made within the requisite 30
days.7 OWCP’s regulations and Board precedent provide that the request for an oral hearing or
review of the written record must be sent within 30 days of the date of issuance of the decision
(as determined by the postmark or other carrier’s date marking) for which an oral hearing or
review of the written record is sought.8
The Board has held that OWCP, in its broad discretionary authority in the administration of
FECA, has the power to hold hearings in certain circumstances where no legal provision was made
for such hearings and that OWCP must exercise this discretionary authority in deciding whether to
grant a hearing.9 Specifically, the Board has held that OWCP has the discretion to grant or deny a
hearing request on a claim involving an injury sustained prior to the enactment of the 1966
amendments to FECA which provided the right to a hearing,10 when the request is made after the

5

The form was received by OWCP’s Branch of Hearings and Review on March 1, 2017.

6
5 U.S.C. § 8124(b)(1). Section 10.615 of OWCP’s federal regulations implementing this section of FECA,
provides that a claimant shall be afforded the choice of an oral hearing or a review of the written record by a
representative of the Secretary. 20 C.F.R. § 10.615.
7

Ella M. Garner, 36 ECAB 238, 241-42 (1984).

8

20 C.F.R. § 10.616(a). A request for review of the written record is subject to the same requirement as an oral
hearing request, i.e., that the request be sent within 30 days of OWCP’s final decision. See J.P., Docket No. 150790 (issued June 3, 2015).
9

Henry Moreno, 39 ECAB 475, 482 (1988).

10

Rudolph Bermann, 26 ECAB 354, 360 (1975).

3

30-day period for requesting a hearing,11 and when the request is for a second hearing on the same
issue.12
ANALYSIS
Appellant’s February 24, 2017 hearing request was made more than 30 days after the date
of issuance of OWCP’s prior decision dated November 17, 2016 and, thus, she was not entitled to
a hearing as a matter of right. She requested a hearing before an OWCP representative on a form
dated February 23, 2017 and postmarked February 24, 2017. As appellant’s hearing request was
not made within 30 days of OWCP’s November 17, 2016 decision, OWCP’s hearing
representative properly determined that appellant was not entitled to a hearing as a matter of
right.13
While OWCP also has the discretionary power to grant a hearing when a claimant is not
entitled to a hearing as a matter of right, OWCP’s hearing representative, in her March 20, 2017
decision, properly exercised her discretion by indicating that she had carefully considered
appellant’s request and had determined that the issue of the case could equally well be addressed
by requesting reconsideration and submitting additional evidence in support of her claim for a
work injury. The Board has held that as the only limitation on OWCP’s authority is
reasonableness, abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deduction from established facts.14 In the present case, the evidence of record does not indicate
that OWCP committed any act in connection with its denial of appellant’s hearing request which
could be found to be an abuse of discretion.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a hearing under
section 8124 of FECA as it was untimely filed.

11

Herbert C. Holley, 33 ECAB 140, 142 (1981).

12

Johnny S. Henderson, 34 ECAB 216, 219 (1982).

13

See supra notes 6 and 7.

14

Daniel J. Perea, 42 ECAB 214, 221 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

